Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 16, 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on April 16, 2021.  As directed by the amendment: claims 1 and 21 have been amended, claims 9-10 and 13-20 are cancelled, and no claims have been added.  Thus, claims 1-8, 11-12 and 21-24 are presently pending in this application.
Response to Arguments
Applicant's arguments filed April 16, 2021 have been fully considered but they are not persuasive. On pages 7-9 of the Remarks received April 16, 2021, Applicant argues the newly amended claim limitations of claims 1 and 21.  Upon further consideration and consultation with primary Rebecca Eisenberg, the amendments to the independent claims do not overcome the cited art because the connection portion (tube 18 of Balteau) having a length includes the retaining ring as recited in line 7 of claim 1, and lines 3-4 of claim 21, and the retaining ring of Balteau engages the injection port .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Balteau et al. (Balteau), US 2009/0204080 A1 in view of Moretti, US 5,520,420 and further in view of Preinitz, US 2008/0262475 A1.
Regarding claim 1, Balteau discloses an infusion adapter (medical fluid assembly 100, P0042, Fig. 4) for connection with an infusion fluid container (container 70, P0042), the infusion adapter comprising: a connection portion (tube 18, P0035) 

    PNG
    media_image1.png
    876
    735
    media_image1.png
    Greyscale

Balteau does not explicitly teach the indicator having a different color than a remaining portion of the connection portion.
However, Moretti teaches a releasable quick action closure coupling wherein the indicator (retaining ring 23, col. 4, line 47) has a different color (different color, col. 45, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the indicator of Balteau to have a different color than a remaining portion of the connection portion as taught by Moretti for the purpose of facilitating visual verification of the status of the fitting (Moretti, col. 4, lines 47-51).
Balteau in view of Moretti does not teach wherein the second side of the retaining ring defines a sharp edge that is configured to engage a portion of the infusion fluid container to restrain the infusion adapter with the infusion fluid container upon an attempt to withdraw the infusion adapter from the infusion fluid container.
However, Preinitz teaches an adapter for an introducer wherein the retaining ring (ridges 45, P0024 and shown in Fig. 5) defines a sharp edge (proximal edge) that is configured to engage a portion of the infusion fluid container to restrain the infusion adapter with the infusion fluid container upon an attempt to withdraw the infusion adapter from the infusion fluid container (providing resistance when pulling back on the adapter, P0024).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the second side of the retaining ring of Balteau in view of Moretti in the shape of the ridges of Preinitz for the purpose of providing an additional safety feature to prevent unwanted disconnection of the adapter. 
Regarding claim 2, Balteau in view of Moretti and further in view of Preinitz teaches the infusion adapter of claim 1, wherein the indicator is formed from a first 
Regarding claim 3, Balteau in view of Moretti and further in view of Preinitz teaches the infusion adapter of claim 2, wherein the first material is an elastomeric material (Balteau, elastic material, P0041).
Regarding claim 4, Balteau in view of Moretti and further in view of Preinitz teaches the infusion adapter of claim 3, wherein the first material is a thermoplastic elastomer (Balteau, thermoplastic elastomer, P0041).
Regarding claim 5, Balteau in view of Moretti and further in view of Preinitz teaches the infusion adapter of claim 1, wherein the indicator extends further radially outward than a remaining portion of the retaining ring (Balteau, Fig. 4 and P0041).
Regarding claim 6, Balteau in view of Moretti and further in view of Preinitz teaches the infusion adapter of claim 5, wherein the retaining ring includes a first side (Balteau, groove flange 46b, Fig. 4) and a second side (Preinitz, ridges 45, P0024) positioned opposite the first side, and wherein the indicator is annular (Balteau, o-ring) and positioned between the first side and the second side of the retaining ring (Balteau, Fig. 4).
Regarding claim 7,
Regarding claim 8, Balteau in view of Moretti and further in view of Preinitz teaches the infusion adapter of claim 1, wherein the retaining ring is positioned adjacent to a stop (Balteau, tube flange 45, P0057) defined by a main body (Balteau, main body includes flange 45) of the infusion adapter.
Regarding claim 11, Balteau in view of Moretti and further in view of Preinitz teaches the infusion adapter of claim 1, wherein the connection portion comprises a puncturing point (Balteau, spike 20, P0047).
Regarding claim 12, Balteau in view of Moretti and further in view of Preinitz teaches the infusion adapter of claim 1, wherein the indicator is formed via a two- shot molding process.
Claim 12 is a product by process claim.  Patentable weight has only been given to the structure of the end product, not to the method of manufacture.  The end product being considered a retaining ring indicator.  Manufacturing steps such as forming a solution, exposing to specific temperatures, solvent casting, cutting, are not given patentable weight in the claim.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Balteau in view of Wallen et al. (Wallen), US 2003/0191445 A1 and further in view of Preinitz.
Regarding claim 21, Balteau discloses an infusion adapter (medical fluid assembly 100, P0042, Fig. 4) for connection with an infusion fluid container (container 70, P0042), the infusion adapter comprising: a connection portion (tube 18, P0035) having a length (length of tube 18 includes the o-ring 48), the connection portion including a retaining ring (groove flanges 46a and 46b and o-ring 48, P0041) extending radially outward from the connection portion (Fig. 4), the connection portion configured to engage an injection port of an infusion fluid container (tube 18 is fully capable of engaging an injection port of an infusion fluid container) along the length (Fig. 2, showing o-ring 18 engaging the injection port); a first port (inlet 14, P0035) configured to be connected to an intravenous line (inlet 14 fully capable of being connected to an intravenous line, the first port in fluid connection with the connection portion (Fig. 4), wherein the retaining ring comprises a first side (flange 46b) and a second side (flange 46a) positioned opposite the first side, the first side defining a tapered, rounded surface (see annotated Fig. 4 below), the retaining ring configured to be received within the injection port of the infusion fluid container.  

    PNG
    media_image1.png
    876
    735
    media_image1.png
    Greyscale

Balteau does not teach a second port configured to be connected to a syringe assembly, the second port in fluid communication with the connection portion.
However, Wallen teaches a device for mixing medical fluids having a second port (injection port 102, P0028) configured to be connected to a syringe assembly (Fig. 4), the second port in fluid communication with the connection portion (Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the medical fluid assembly of Balteau with the second port of Wallen for the purpose on injecting a second fluid, as taught by Wallen, P0028.
Balteau in view of Wallen does not teach the second side defining a sharp edge that is configured to engage a portion of the infusion fluid container upon an attempt to withdraw the infusion adapter from the infusion fluid container.
However, Preinitz teaches an adapter for an introducer defining a sharp edge (proximal edge of ridges 45, P0024, and shown in Fig. 5) that is configured to engage a portion of the infusion fluid container upon an attempt to withdraw the infusion adapter from the infusion fluid container (providing resistance when pulling back on the adapter, P0024).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the second side of Balteau in view of Moretti in the shape of the ridges of Preinitz for the purpose of providing an additional safety feature to prevent unwanted disconnection of the adapter. 
Regarding claim 22, Balteau in view of Wallen and further in view of Preinitz teaches the infusion adapter of claim 21, wherein the retaining ring comprises a thermosetting polymer (Balteau, port 50, like valve 10, made from polypropylene).  
Regarding claim 23, . 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Balteau in view of Wallen in view Preinitz, and further in view of Moretti.
Regarding claim 24, Balteau in view of Wallen and further in view of Preinitz teaches the infusion adapter of claim 21, wherein the retaining ring comprises an indicator (Balteau, o-ring 48, P0041) disposed between the first and second side (Balteau, Fig. 4), wherein the indicator is formed of an elastomeric material (Balteau, elastic material, P0041), and wherein the indicator is configured to form a friction fit with the injection port of the infusion fluid container when inserted therein (Balteau, Fig. 4).
Balteau does not teach the indicator having a different color than a remaining portion to provide visualization of insertion of the connection portion into an injection port of an infusion fluid container.
However, Moretti teaches a releasable quick action closure coupling wherein the indicator (retaining ring 23, col. 4, line 47) has a different color (different color, col. 45, line 50) than a remaining portion (connecting housing, col. 4, line 51) to provide visualization of insertion of the connection portion (col. 4, lines 47-51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the indicator of Balteau to have a different color than a remaining portion to provide visualization of insertion of the connection portion, as taught by Moretti, for the purpose of facilitating visual verification of the status of the fitting (Moretti, col. 4, lines 47-51).
Conclusion                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783